Citation Nr: 0217463	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  94-30 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for an 
acquired psychiatric disability other than PTSD will be the 
subject of a future decision.)

WITNESS AT HEARING ON APPEAL

The veteran, his former spouse, and [redacted]


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active air service from October 1968 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO), 
which denied, in pertinent part, service connection for 
PTSD.  

In July 1999, the Board remanded this matter for further 
evidentiary development.  The Board finds, upon review of 
the claims file, that such development was accomplished 
satisfactorily.  See Stegall v. West, 11 Vet. App 268 
(1998).

In August 1994, the veteran canceled his request for a 
hearing before a traveling member of the Board and requested 
a local hearing before a hearing officer at the RO instead.

FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.  

2.  The veteran did not engage in combat with the enemy, and 
PTSD is not shown to be linked to his active air service.


CONCLUSIONS OF LAW


1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).

2.  PTSD was not incurred in or aggravated by the veteran's 
active air service.  38 U.S.C. §§  1101, 1110, 1112, 1131, 
1137, 1153, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  Further, he and his representative have been notified 
of the evidence needed to establish the benefit sought, and 
he has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Consequently, the Board concludes that VA's statutory duty 
to assist the veteran has been satisfied.

The Board notes that the veteran was informed of the 
provisions of VCAA by May 2001 letter.  He was also informed 
of the type of evidence necessary to establish his claim by 
May 1994 statement of the case, October 1994 and July 2002 
supplemental statements of the case, and two Board remands.  
Additionally, he was afforded several psychiatric 
examinations.    

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  VA has 
satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

Factual Background 

The veteran's DD Form 214 indicates that he received the 
Vietnam Service Medal and the National Defense Service 
Medal.  His service personnel records reflect that he was an 
aircraft maintenance specialist.  In April 1969, he was 
stationed in Okinawa, where he served as a turbo prop 
aircraft mechanic.  

The August 1968 report of medical examination reflected no 
psychiatric disabilities.  The corresponding report of 
medical history reflected no psychiatric symptoms.  

The veteran's June 1971 report of medical examination 
indicated that he had no psychiatric disabilities.  The 
corresponding report of medical history completed by the 
veteran himself reflected no psychiatric symptomatology.  

The veteran's November 1971 report of medical examination 
indicated no psychiatric disability.  

In January 1992, he filed a claim of service connection for, 
in pertinent part, "nerve condition, memory loss, 
flashbacks, stress, mental deterioration, etc."  

A written statement from his second wife, dated in July 
1992, indicated that his war experiences changed him 
forever.  She stated that she was afraid to ask him "too 
many questions" about his Vietnam experience because he was 
not a "well" man.  She further stated that her mother-in-law 
told her that the veteran had changed completely after 
returning from the war.  She indicated that the veteran 
stayed home alone for hours, and that he displayed hostile 
and aggressive behavior.  She also stated that he was not 
comfortable around other people, had low self esteem, was 
gloomy, paranoid, and withdrawn.

On April 1992 VA psychiatric examination, the veteran 
indicated that during service he often went on searches for 
downed aircraft throughout South Vietnam.  He would find the 
bodies of dead soldiers and pilots.  He reported adjustment 
problems following service but was vague as to the relevant 
details.  He reported periods of violence as well as 
nightmares and flashbacks concerning his experiences in 
Vietnam.  The examiner indicated that the veteran was likely 
attempting to exaggerate his emotional distress.  However, 
he also fit the "cry for help" profile.  Severe depression 
was noted as well as suicidal ideation.  The examiner 
diagnosed major depression, however, he did not make a 
finding of PTSD as the veteran was not sufficiently specific 
in recounting significantly traumatic events experienced in 
Vietnam.   

By October 1992 decision, the RO denied service connection 
for PTSD.  In March 1994, the RO again denied service 
connection for PTSD.  

In October 1994, he testified at a hearing at the RO that he 
did not seek psychiatric treatment during service.  However, 
he indicated that he worked on the flightline and was in 
Vietnam on many occasions.  Although his primary duties 
included aircraft maintenance, he indicated that he also 
collected body bags from areas in which there was shooting.  

In an October 1994 written statement, the veteran indicated 
that he was never treated for PTSD during service.  
 
On November 1994 VA psychiatric examination, the veteran 
reported deterioration in his psychiatric condition.  He 
also refused to sit for psychological testing due to 
physical discomfort.  The examiner diagnosed recurrent major 
depressive disorder. 

On a second November 1994 VA psychiatric examination, the 
veteran reported nightmares, flashbacks, "blackouts," and 
increasing detachment.  He stated that his condition had 
deteriorated since returning from Vietnam.  He indicated 
that he was stationed on Okinawa for two years, but that he 
was sent on missions to numerous parts of Vietnam.  He 
described his experiences in Vietnam as very difficult as he 
helped to retrieve dead bodies transport and them to Guam.  
He stated that during service he suffered anxiety and 
nightmares and was treated briefly with medication.  He 
reported developing some trouble with his superiors but 
received an honorable discharge nonetheless.  Following 
service, he held a variety of jobs and was unable to 
maintain long-term employment.  He was last employed in 
1989.  He spent most of his time at home and was detached 
from friends and family.   He was divorced once, and his 
second wife had also filed for divorce, as the veteran was 
combative, isolated, sensitive, and secretive.  On mental 
status examination, the veteran was distant and his affect 
was blunted.  His speech was soft with retarded responses.  
His mood was mildly depressed.  He expressed suicidal 
thoughts, but he expressed no plan or intent.  The examiner 
diagnosed major depression and PTSD.

In April 1996, the Board remanded this matter for further 
evidentiary development.  Specifically, the Board asked to 
RO to make reasonable efforts to obtain a copy of a VA 
psychiatric examination report of an examination mentioned 
by the veteran.  The RO was also asked to obtain from the 
veteran a detailed list of stressors.  Subsequently, the RO 
was asked to verify those stressors through the usual 
channels.  Finally, a VA psychiatric examination was to be 
conducted in order to determine the etiology of PTSD if the 
veteran's stressors could be verified.

In July 1999, the Board again remanded this matter for 
further development of the evidence.  The Board asked that 
the RO obtain the veteran's complete service personnel 
records, prepare a summary of his claimed stressors, and 
verify the alleged stressors through the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  Thereafter, 
the RO was to make specific determinations regarding whether 
the veteran was exposed a stressor or stressors in service.

In June 2000, the RO received the veteran's service 
personnel records.  February 1970 service records indicate 
that the veteran was entitled to the Vietnam Service Medal 
for duty performed in support of combat performed in and/or 
over the Republic of Vietnam.  Further, it was indicated 
that the veteran was in Tan Son Nhut on temporary duty from 
mid January through mid February 1970.  November 1971 
service records indicate that he was charged with violation 
of the Uniform Code of Military Justice.  Further records 
dated that month indicate that his conduct had declined 
following conviction by special court-martial and discharge 
action was recommended.  His service administrative record 
(AF Form 7) indicates that he had service in Okinawa, as 
well as in the continental United States.  He was trained as 
an aircraft mechanic, and had no combat experience or 
exposure were noted.

In August 2000 and in May 2001 the RO requested the relevant 
information from USASCRUR.  

In May 2001, the RO sent the veteran a letter asking that he 
complete a questionnaire regarding his claimed stressors.  
There is no record of a response.

In May 2002, USASCRUR indicated that it was unable to 
document that the 834th Air Division or the 51st Combat 
Support Group transported wounded personnel, dead bodies, or 
prisoners between Vietnam and Guam or Okinawa.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 
(2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there 
is no basis for a grant of service connection for a 
disability absent medical evidence that the veteran 
presently has a chronic disability which had its onset or is 
otherwise related to service).  See also Hickson v. West, 12 
Vet. App. 247 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 
(2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 
1 Vet. App.49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, 
three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred. 38 C.F.R. 
3.304(f) (2002); Moreau v. Brown, 9 Vet. App. 389 (1996).

38 U.S.C. § 1154(b) (2002) provides that, with respect to 
combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2002).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 
38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran engaged in combat with the enemy.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the statement as to the 
occurrence of the claimed stressor.  Doran, 6 Vet. App. at 
288-89 (1994).  The veteran's testimony, by itself, cannot 
as a matter of law, establish occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166 (1996). Further, a 
mental health professional opinion based on post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

Analysis

As the evidence indicates, the veteran was at least once 
diagnosed with PTSD.  Thus, he meets the first element 
required for the granting of service connection.  See 
38 C.F.R. § 3.304, Moreau, supra.  See also 38 C.F.R. § 
3.303; Gilpin, supra.    However, the evidence does not 
indicate a definitive nexus between PTSD and his service.  
Most saliently, however, there is no credible supporting 
evidence of a causal nexus between his current 
symptomatology and a claimed in-service stressor.  Id.  
According to USASCRUR, there is no indication that the 
veteran's unit engaged in evacuating bodies and the like.  

The Board notes that the veteran cannot benefit from the 
combat presumption provisions outlined in 38 U.S.C. § 1154 
(b) because he did not engage in combat.  Service personnel 
records indicate that he served in a combat support unit as 
opposed to a combat unit.  Efforts to obtain verification of 
service in combat-like situations yielded no such 
verification.  In addition, he served as an aircraft 
mechanic and did not receive a Purple Heart or any other 
award or decoration denoting combat.  Thus, his claimed 
stressors must be independently verified.  Id.  See also 
Dizoglio, supra.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent evidence of record reflects that the veteran's 
PTSD is not linked to his active service.  38 U.S.C. § 5107; 
Gilbert, supra.  


ORDER

Service connection for PTSD is denied.


_______________________
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

